DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending.

Election/Restrictions
Claim 1 is allowable. The restriction requirement that the Applicant elect one of Group I (claims 1-7 and14) and Group II (claims 8-13), as set forth in the Office action mailed on 02/19/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1, 8, 14 and 15,
The prior art of record fails to teach or to reasonably suggest the communication device of claim 1 (as well as the communication method of claim 15, and the non-transitory computer readable medium of claim 15) wherein the communication device is mounted at a vehicle, the communication device comprising:
 a blocking section that:
 in a case in which communication with a second mobile device that is different from a first mobile device that transmits key information for the vehicle is interrupted, and communication with the first mobile device is available, performs a blocking process to block an unlocking of the vehicle or a starting of the vehicle that is performed based on received key information, the blocking process being performed based on a state of an accessory power supply provided within the vehicle; 
in a case in which the accessory power supply provided within the vehicle is in an OFF state, executes the blocking process; and 
in a case in which the accessory power supply is in an ON state, does not execute the blocking process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LACROIX; ROBERT ANDRE (US-10857977-B)  teaches in column 15:3-16 a vehicle which is controlled by a VCS, wherein the VCS authenticates the smartphone as an authorized mobile device for the vehicle, and further wherein the VCS checks whether the smartphone is sufficiently near the vehicle to unlock the vehicle.
KING; DANIEL M. (US-9132805-B1) teaches in column 6:43-45, that the ignition switch of a vehicle has four unique positions (Off, Accessory (ACC), Run, or Start); and in column 7:22-53 that the system will activate (i.e., go to ACTIVE state 90) when the user -switches the ignition switch to Off or Accessory in step 89. 
VIJITHAKUMARA; EVAN A. (US-20220063561-A1) teaches in paragraph [0036] a key fob communication control system 100 including one or more jamming devices 200. The jamming device 200 can be configured to emit one or more jamming signals. The “jamming signal” can be any signal that can jam, block, disrupt, or interfere with inbound and/or outbound communication with the key fob. The jamming signals can be configured to prevent the one or more key fobs 160 from receiving and/or responding to other signals. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689